     Case 2:19-cv-10549-KES Document 30 Filed 05/05/20 Page 1 of 1 Page ID #:84




 1    CENTER FOR DISABILITY ACCESS
      Raymond Ballister Jr., Esq., SBN 111282
 2    Phyl Grace, Esq., SBN 171771
 3    Russell Handy, Esq., SBN 195058
      Dennis Price, Esq., SBN 279082
 4    8033 Linda Vista Road, Suite 200
      San Diego, CA 92111
 5    (858) 375-7385; (888) 422-5191 fax
 6    amandas@potterhandy.com

 7    Attorneys for Plaintiff, RAFAEL ARROYO, JR.
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA

10    RAFAEL ARROYO, JR.,                 )           Case No.: 2:19-cv-10549-KES
                                          )
11              Plaintiff,                )
                                          )           NOTICE OF SETTLEMENT AND
12      v.                                )           REQUEST TO VACATE ALL
13    UNITED R & R BUSINESS ENTERPRISES, ))           CURRENTLY SET DATES
      INC., a California Corporation;     )
      MHFR ENERGY, INC., a California
14    Corporation; and Does 1-10,         )
                                          )
15              Defendants,              )
16          The plaintiff hereby notifies the court that a global settlement has been reached in
17    the above-captioned case and the parties would like to avoid any additional expense,
18    and to further the interests of judicial economy.
19          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
20    dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
21    parties will be filed within 60 days.
22
23
                                        CENTER FOR DISABILITY ACCESS
24
25    Dated: May 04, 2020               /s/ Amanda Lockhart Seabock
26                                      Amanda Lockhart Seabock
                                        Attorney for Plaintiff
27
28


      Notice of Settlement            -1-            2:19-cv-10549-KES
